Final order of disposition, Family Court, Bronx County (Stewart Weinstein, J.), entered April 12, 1993, which dismissed the petition for an extension of foster care, unanimously affirmed, without costs.
The Family Court properly declined to exercise jurisdiction in this case. The children have been living with their maternal grandmother in San Diego for the past two years under the supervision of the Department of Social Services there. Social Services Law § 374-a ([1] art V) has no application to this case (see, Social Services Law § 374-a [1] art VIII), and the Law Guardian has failed to demonstrate that a relinquishment of jurisdiction by the New York courts ipso facto would result in the children automatically being returned to the natural mother, or that they would be unable to obtain the necessary public assistance and support services in California, regardless of what custodial arrangement ultimately is made. Concur—Rosenberger, J. P., Ellerin, Kupferman, Nardelli and Williams, JJ.